 Case: 4:19-cr-00312-CDP Doc. #: 42 Filed: 08/01/19 Page: 1 of 1 PageID #: 207




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                Plaintiff,                )
                                          )
          vs.                             )         Case No. 4:19 CR 312 CDP
                                          )
STEVEN V. STENGER,                        )
                                          )
                Defendant.                )

                                      ORDER

      IT IS HEREBY ORDERED that the defendant’s motion for leave of Court

to authorize the Clerk of Court to accept restitution payments prior to sentencing

[41] is granted.




                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE

Dated this 1st day of August, 2019.
